    Case: 3:20-cr-00039-RAM-RM Document #: 138 Filed: 08/04/21 Page 1 of 4




                    IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                         DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                      )
                                               )
                      Plaintiff,               )
                                               )
                      v.                       )       Case No. 3:20-cr-0039
                                               )
ROMEO WALTER, KENAN THOMAS,                    )
AKEEM DIJHANI JULIEN, and NIJOHNTEA            )
WALKER                                         )
                                               )
                      Defendants.              )
                                               )

                                           ORDER
       BEFORE THE COURT is Romeo Walker’s (“Walker”) motion to continue the trial in
this matter, currently scheduled for August 9, 2021. The United States (the “Government”)
and Defendants Akeem Dijhani Julien (“Julien”) and Thomas do not object to the continuance.
Defendant Nijohntea Walker (“Walker”) did not respond to the motion. For the reasons
stated herein, the Court will grant the motion to continue. The time to try this case is
extended up to and including March 21, 2022.
       On April 8, 2021, the United States Court of Appeals for the Third Circuit (“Third
Circuit”) granted approval for payment for DNA testing of firearms and a black bag seized at
Thomas’ arrest. Thereafter, on June 16, 2021, Walter filed a motion to continue trial date by
at least ninety (90) days. Walter argues this additional time is needed for processing the
payment which must precede the expert’s analysis and report on the findings. The
Government does not object to the continuance, but requests that the extended time be
excluded from the Speedy Trial clock. Neither Defendants Julien nor Thomas object to the
continuance. Defendant Walker did not respond to the motion.
       While the Speedy Trial Act requires that defendants be tried within seventy days of
indictment, the Court specifically finds that extending this period would be in the best
interest of justice. Here, an extension is necessary to allow the expert witness sufficient time
to review and analyze DNA and to complete the expert report on the findings. The extension
is also necessary to provide Defendants with ample time to review the expert’s report and
     Case: 3:20-cr-00039-RAM-RM Document #: 138 Filed: 08/04/21 Page 2 of 4
United States v. Walter et al.
Case No.: 3:20-cr-0039
Order
Page 2 of 4

prepare a suitable defense.
         Consistent with these concerns, the Third Circuit has recognized that “whether or not
a case is ‘unusual’ or ‘complex,’ an ‘ends of justice’ continuance may in appropriate
circumstances be granted.” United States v. Fields, 39 F.3d 439, 444 (3d Cir. 1994); United
States v. Dota, 33 F.3d 1179 (9th Cir. 1994) (“An ends of justice continuance may be justified
on grounds that one side needs more time to prepare for trial [even if the] case [i]s not
‘complex.’”); see also United States v. Lattany, 982 F.2d 866, 883 (3d Cir. 1992) (“[T]he district
court did not abuse its discretion when it delayed the trial to give counsel . . . opportunity to
. . . decid[e] upon and prepar[e] an appropriate defense.”); United States v. Brooks, 697 F.2d
517, 522 (3d Cir. 1982) (holding there was no abuse of discretion where the district court
found that the multiple count, multiple defendant “case was complex and required additional
time for adequate preparation”).
         The Speedy Trial Act additionally excludes “[a]ny period of delay resulting from other
proceedings concerning the defendant, including . . . (D) delay resulting from any pretrial
motion, from the filing of the motion through the conclusion of the hearing on, or other
prompt disposition of, such motion. . . .” 18 U.S.C. § 3161(h)(1). Here, a motion to suppress is
also pending in the case.
         Moreover, on March 17, 2020, in response to the COVID-19 pandemic, the Chief Judge
of the District Court of the Virgin Islands entered a general order concerning operations of
the Court. The Chief Judge found it necessary to “take reasonable and prudent actions” “in
order to further public health and safety, and the health and safety of Court personnel,
counsel, litigants, other case participants, jurors, persons with other business at the
courthouse, and the general public.” Order Concerning Operations of the District Court of the
Virgin     Islands      During   the   COVID-19   Outbreak,     at   1-2    (Mar.   17,    2020),
https://www.vid.uscourts.gov/sites/vid/files/general-ordes/CoronaVirus
OperationsOrder.pdf (Case No. 1:20-mc-01, ECF No. 2.). The Chief Judge has thus far
extended the order fifteen times, finding that the ends of justice require excluding March 18,
2020, through August 31, 2021, from the Speedy Trial count in all criminal matters.
     Case: 3:20-cr-00039-RAM-RM Document #: 138 Filed: 08/04/21 Page 3 of 4
United States v. Walter et al.
Case No.: 3:20-cr-0039
Order
Page 3 of 4

         To date, the COVID-19 virus has claimed more than 613,000 lives in the United States
(39 of which have been in the U.S. Virgin Islands). COVID-19 continues to present an
unpredictable threat to public health and safety, as shown in the recent surge in COVID-19
cases both in the continental United States and the Virgin Islands. In light of these
circumstances, the Court finds it necessary and appropriate to proceed with caution. Social
distancing—specifically avoiding gatherings of more than 10 people and maintaining a
distance of at least 6 feet from others—remains the most effective check against COVID-19’s
transmission. Given these circumstances, the Court finds that extending the period within
which the Defendants may be tried under the Speedy Trial Act is necessary for the protection
and well-being of the Defendants, the jury, the prosecutors, the witnesses, the Court’s
personnel, and the general public at large.
         The premises considered, it is hereby
         ORDERED that Walter’s Motion to Continue Trial Date, ECF No. 124, is GRANTED; it
is further
         ORDERED that the time beginning from the date of this order granting an extension
through March 21, 2022, SHALL be excluded in computing the time within which the trial in
this matter must be initiated pursuant to 18 U.S.C. § 3161; and it is further
         ORDERED that the parties SHALL file and serve a pre-trial brief no later than March
14, 2022, which shall include the following: (a) proposed list of witnesses; (b) proposed list
of exhibits; (c) estimated length of case-in-chief and case-in-defense; (d) proposed non-
standard voir dire questions; and (e) proposed non-standard jury instructions related to the
elements of the charges and defenses; it is further
         ORDERED that the parties SHALL provide the Clerk of Court with a USB Flash Drive
containing electronic versions of exhibits no later than March 16, 2022;1 and it is further




1Counsel are advised to consult with Court technical staff to determine the proper format for saving electronic
versions of exhibits. The Government’s trial exhibits shall be labelled sequentially beginning with
Government’s Exhibit 1. Defense exhibits shall be labelled sequentially beginning with Defense Exhibit A.
     Case: 3:20-cr-00039-RAM-RM Document #: 138 Filed: 08/04/21 Page 4 of 4
United States v. Walter et al.
Case No.: 3:20-cr-0039
Order
Page 4 of 4

         ORDERED that the jury trial in this matter previously scheduled for August 9, 2021,
is RESCHEDULED to commence promptly at 9:00 a.m. on March 21, 2022, in St. Thomas
Courtroom 1.


Dated: August 4, 2021                             /s/ Robert A Molloy
                                                  ROBERT A. MOLLOY
                                                  Chief Judge
